IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,380-01


EX PARTE DUDLEY KRISSHAWN HICKMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1237-11-A IN THE 241ST DISTRICT COURT

FROM SMITH COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of felony driving
while intoxicated and sentenced to life imprisonment.  The Twelfth Court of Appeals affirmed the
conviction. Hickman v. State, No. 12-12-00140-CR (Tex.App.--Tyler Jan. 16, 2013).  
	Applicant contends that he was denied his right, through no fault of his own, to pursue a pro
se petition for discretionary review in this Court after his conviction was affirmed by the Twelfth
Court of Appeals. He has provided prison mail-room logs indicating that he placed with prison
officials his petition for discretionary review for mailing to this Court before the deadline for filing
had passed. The petition, however, was not timely delivered to this Court, and it was dismissed as
untimely filed.
	The writ record shows that Applicant is entitled to the opportunity to file an out-of-time
petition for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-12-00140-CR that affirmed his conviction in Cause No. 241-123-11 from the 241st District Court
of Smith County.  See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006); Ex parte Crow, 180
S.W.3d 135, 138-39 (Tex. Crim. App. 2005).  Applicant shall file his petition for discretionary
review with this Court within 30 days of the date on which this Court's mandate issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: November 6, 2013
Do not publish